033548DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Response to Arguments
Applicant's arguments and amendments received 02/10/2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 7-9”. This language corresponds to the newly amended language of claims 1 and 17. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, 15-18, 20-23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi US 2015/0229835.
In regards to claim 1, Takahashi teaches an information processing apparatus comprising a processing (see processing server 100 as an image processing system..—paragraph 0020) circuitry configured to: determine manners of changing an arrangement of a capturing apparatus (see information processing server 100 sends (outputs) various control signals to the video camera 200 [monitoring, field of view or area to be operated reads “area”]..—paragraphs 0021, 0034, 0047), a basis of area information specifying a target area to be captured in an image by the capturing apparatus and information regarding the arrangement of capturing apparatus (see video camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction) and the like..--paragraph 0021) and output to a display screen or an audio device visual or audio notifications indicating the manners of changing the arrangement of the capturing apparatus (see sends (outputs) various control signals……area to be operated……a control signal according to the operation input, and creates an image corresponding to the . 
In regards to claim 2, Takahashi teaches an information processing apparatus according to claim 1, wherein the processing (see fig. 1 information processing server 100), circuitry is configured to output one of the visual or audio notifications that indicates a state of the capturing apparatus with respect to the target area (see sends (outputs) various control signals……area to be operated..--paragraphs 0021, 0047). 
In regards to claim 3, Takahashi teaches an information processing apparatus according to claim 2, wherein the processing (see paragraphs 0021, 0047 as outlined above), circuitry is configured to output one of the visual or audio notifications that indicates a capturing range of the capturing apparatus with respect to the target area (see camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction) reads range..—paragraphs 0021). 
In regards to claim 4, Takahashi teaches an information processing apparatus according to claim 2, wherein the processing circuitry is configured to output one of the visual or audio notifications that indicates the arrangement of the capturing apparatus with respect to the target area (see sends (outputs) various control signals to the video camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction) reads “arrangement”..—paragraphs 0021, 0047). 
 information processing apparatus according to claim 1, wherein the manners correspond to changing one or more an angle of view, an orientation, and a position of the capturing apparatus (see sends (outputs) various control signals to the video camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction)..—paragraphs 0021-0022, 0047).
In regards to claim 10, Takahashi teaches an information processing apparatus according to claim 9, wherein the processing circuitry is configured to output multiple notifications respectively indicating manners [see description for claim interstation at least para. 0050] of changing the angle of view, the orientation, and the position in a set order (see sends (outputs) various control signals to the video camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction); video camera 200 can change the image-capture direction and change the image-capture magnification; pan operation or the tilt operation for changing the image-capture direction according to the designated direction, length or position..—paragraphs 0021-0022, 0024, 0047-0048).
In regards to claim 11, Takahashi teaches an information processing apparatus according to claim 9, wherein the processing circuitry is configured to simultaneously output multiple notifications respective indicating manners of changing two or more the angle of view, the orientation, and the position (see sends (outputs) various control signals to the video camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction)..--paragraphs 0024, 0047-0048). 
In regards to claim 12, Takahashi teaches an information processing apparatus according to claim 1, wherein the area information specifies a plurality of candidate areas, and the processing circuitry is configured to the target area according to the plurality of candidate areas (see if the confirmed structural outline (field of view) differs from the intended structural outline, the user can perform an operation once again to achieve an appropriate structural outline..--paragraphs 0022, 0034). 
In regards to claim 15, Takahashi teaches an information processing apparatus according to claim 1, wherein the information regarding the arrangement of the capturing apparatus indicates a position of the capturing apparatus, a posture of the capturing apparatus, or a parameter of the capturing apparatus (see image-capture direction according to the designated direction, length or position..—paragraph 0048). 
In regards to claim 16, Takahashi teaches an information processing apparatus according to claim 15, wherein the processing circuitry is configured to: estimate the position of the capturing apparatus, the posture of the capturing apparatus, and the parameter of the capturing apparatus on a basis of a captured image that is captured by the capturing apparatus, and output the visual or audio notifications that further indicate the estimated position of the capturing apparatus, the estimated posture of the capturing apparatus, and the estimated parameter of the capturing apparatus (see pinch-in operation of moving one's fingers in the opposite direction to the pinch-out operation can be thought of as an operation input for causing the video camera 200 to perform..--paragraphs 0021-0022, 0048). 
Claims 17-18 and 20 list all similar elements of claims 1-2 and 12, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 1-2 and 12 applies equally as well to claims 17-18 and 20.
Claims 21-23 list all similar elements of claims 9-11, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 9-11 applies equally as well to claims 21-23.
In regards to claim 24, Takahashi teaches an information processing method according to claim 17, further comprising: outputting to the display screen an image that is formed by projecting a visual presentation of the target area on a capture picture that is captured by the capturing apparatus (see paragraph 0024).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2015/0229835 and further in view of Shroff US 2016/0381301.
gards to claim 7, Takahashi teaches an information processing apparatus according to claim 1, 
However, Takahashi fails to explicitly teach, but Shroff teaches wherein the processing circuitry is configured to determine the manners of changing the arrangement of the capturing apparatus to a target arrangement corresponding to increasing an overlapping area of capturing ranges of the capturing apparatus and at least another capturing apparatus (see camera position control module is operated to move the first, second, third and fourth camera modules to increase an amount of overlap in the fields of view of said first, second, third and fourth camera modules in response to the increase in zoom level setting..—paragraphs 0011, 0099, 0108). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shroff into a system of Takahashi in order to circuitry is configured to determine the manners of changing the arrangement of the capturing apparatus to a target arrangement corresponding to increasing an overlapping area of capturing ranges of the capturing apparatus and at least another capturing apparatus, as a result, fixed camera module may remain directed to the center portion of a scene area as the user changes zoom settings with one or more other camera modules being moved, as zoom level is increased, so that they capture an ever increasing amount of area which is also captured by the fixed camera module..—see paragraph 0011.
Note: The motivation that was applied to claim 7 above, applies equally as well to claims 8 as presented blow. 
 information processing apparatus according to claim 7, furthermore, Takahashi teaches wherein the processing circuity is configured to determine the manner of changing the arrangement of the capturing apparatus to a target arrangement corresponding to satisfying valid capturing distances of the capturing apparatus and at least another capturing apparatus (see if the confirmed structural outline differs from the intended structural outline, the user can perform an operation once again to achieve an appropriate structural outline [intended structural outline reads capturing distance]..—paragraphs 0021-0022, 0047, also see plurality of video cameras 200..—paragraphs 0026, 0029) . 
Claim Rejections - 35 USC § 103

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2015/0229835 and further in view of Choi et al. US 2010/0157020.
In regards to claim 13, Takahashi teaches an information processing apparatus according to claim 12,  however, Takahashi fails to explicitly teach, but Choi teaches wherein the processing circuitry is configured to set the target area in response to detection of a predetermined setting operation (see central server 160 for transmits a control command to cameras operation settings such as the pan, tilt and zoom; soccer stadium 425, wherein in a space like a sports stadium, values of pan, tilt and zoom are automatically set using previously-drawn space objects such as a central line, a penalty area and a center circle 420 or a trackable object such as a soccer ball..—paragraphs 0048, 0053-0056). 

Note: The motivation that was applied to claim 13 above, applies equally as well to claims 14 as presented blow. 
In regards to claim 14, Takahashi teaches an information processing apparatus according to claim 1, furthermore, Choi teaches wherein the target area specified by the area information is set according to a type of sport (see wherein in a space like a sports stadium, values of pan, tilt and zoom are automatically set using previously-drawn space objects such as a central line, a penalty area and a center circle 420 or a trackable object such as a soccer ball..--paragraphs 0048, 0053-0056). 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481